IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SARAH WEST,1                            §
                                            §   No. 76, 2021
           Petitioner Below,                §
           Appellant,                       §   Court Below—Family Court
                                            §   of the State of Delaware
           v.                               §
                                            §   File No. CN08-02232
    MASON CLARKE,                           §   Petition No. 18-06055
                                            §
           Respondent Below,                §
           Appellee.                        §

                               Submitted: October 29, 2021
                               Decided: January 4, 2022

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                         ORDER

         Upon consideration of the parties’ briefs and the record below, it appears to

the Court that:

         (1)    The parties, Sarah West (“the Mother”) and Mason Clarke (“the

Father”), are the parents of three children. Under a child support order entered in

2012, the Father was required to pay $1,009.00 a month, $919.00 in child support

and $90.00 in arrears. On March 1, 2018, the Father filed a petition to reduce his

monthly child support obligation. According to the Family Court docket, a summons

was mailed to the Mother at a Delaware address and a Virginia address. After the


1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
Mother failed to appear for mandatory mediation on April 3, 2018, a Family Court

Commissioner entered an order reducing the Father’s monthly obligation to $823.00,

$730.00 in child support and $90.00 in arrears.

      (2)    On May 3, 2018, the Mother filed a petition for review of the

Commissioner’s order alleging that she was not notified of the mediation and was

wrongly attributed with income. She also filed a motion to proceed in forma

pauperis. These filings reflected that the Mother lived in North Carolina.

      (3)    On May 7, 2018, the Family Court denied the Mother’s motion to

proceed in forma pauperis and ordered that the petition would be dismissed if the

filing fee was not paid in thirty days. The Family Court docket reflects that the

petition was denied on June 15, 2018, after the Mother failed to pay the filing fee.

      (4)    On October 6, 2020, the Commissioner modified the April 3, 2018

order to list the parties’ three children and to remove the arrears obligation.

According to the amended order, the Commissioner removed the arrears obligation

because the Family Court received a notice of administrative adjustment on October

15, 2018, that stated the arrears balance was paid in full as of September 28, 2018.

      (5)    On January 13, 2021, the Mother filed a petition for review of the

Commissioner’s order. The petition challenged portions of the April 3, 2018 and

October 6, 2020 orders. The Mother also filed a motion to vacate the April 3, 2018

and October 6, 2020 orders. The motion to vacate included an April 2020 notice of


                                          2
administrative adjustment that showed an arrears balance of $5,006.21 as of

February 21, 2020.

      (6)    On February 10, 2021, the Family Court dismissed the petition for

review of the Commissioner’s order as untimely and for the Mother’s failure to

appear for the hearing. On March 11, 2021, the Mother filed an appeal of the Family

Court’s February 10, 2021 order in this Court.            On March 29, 2021, the

Commissioner denied the Mother’s motion to vacate. The Family Court docket does

not reflect that the Mother filed a petition for review of the Commissioner’s order

denying her motion to vacate.

      (7)    When a party files a timely request for review of a Commissioner’s

order, a Family Court judge must make “a de novo determination of those portions

of the Commissioner’s order to which objection is made.”2 A Family Court judge

“may accept, reject or modify in whole or in part the order of the Commissioner.”3

This Court’s review of a Family Court order, including the Family Court’s review

of a Commissioner’s order, extends to a review of the facts and the law, as well as

to the inferences and deductions made by the judge.4 We review issues of law de




2
  10 Del. C. § 915(d)(1).
3
  Id.
4
  Kraft v. Mason, 2010 WL 5341918, at *2 (Del. Dec. 20, 2010) (citing Solis v. Tea, 468
A.2d 1276, 1279 (Del.1983)).
                                          3
novo.5 If the Family Court has correctly applied the law, our standard of review is

abuse of discretion.6

      (8)    On appeal, the Mother challenges both the Family Court’s dismissal of

her petition for review of the Commissioner’s order and the Commissioner’s denial

of her motion to vacate, but she devotes most of her arguments to the

Commissioner’s denial of her motion to vacate. We first address the Family Court’s

dismissal of the Mother’s petition for review of the Commissioner’s order.

      (9)    A request for review of a Commissioner’s order must be filed within

thirty days of the date of the order.7 The Commissioner amended the April 3, 2018

order on October 6, 2020.        The Mother filed her request for review of the

Commissioner’s April 3, 2018 and October 6, 2020 orders on January 13, 2021, well

after the thirty-day period to request review had passed. The Family Court did not

err in dismissing the Mother’s January 13, 2021 petition as untimely.8

      (10) As to the Mother’s arguments concerning the Commissioner’s denial

of her motion to vacate, this Court lacks jurisdiction to consider an appeal directly




5
  In re Heller, 669 A.2d 25, 29 (Del. 1995).
6
  Jones v. Lang, 591 A.2d 185, 187 (Del. 1991).
7
  10 Del. C. § 915(d); Fam. Ct. Civ. R. 53.1(b).
8
  The Family Court also dismissed the petition based on the Mother’s failure to appear for
the October 6, 2020 hearing, but this was erroneous as there was no hearing on October 6,
2020.
                                            4
from a Commissioner’s decision.9 We note that this appeal was pending at the time

of the Commissioner’s denial of the Mother’s motion to vacate. The pendency of

this appeal divested the Family Court of jurisdiction to act on the motion to vacate.10

The Family Court Commissioner’s denial of the motion to vacate must therefore

before vacated. On remand, the Family Court shall address the motion to vacate,

including the Mother’s arguments concerning the elimination of arrears.

       NOW, THEREFORE, IT IS ORDERED that the dismissal of the petition for

review of the Commissioner’s order is AFFIRMED. The Commissioner’s denial of

the motion to vacate is VACATED, and this matter is REMANDED to the Family

Court for further proceedings consistent with this Order. Jurisdiction is not retained.

                                          BY THE COURT:

                                          /s/ Tamika R. Montgomery-Reeves
                                                      Justice




9
  E.g., Bailey v. Jackson, 2016 WL 3382340, at *1 (Del. June 10, 2016) (“The appellate
jurisdiction of this Court over civil proceedings in the Family Court is limited to decisions
issued by the Judges of the Family Court.”).
10
   Wise v. City of Wilmington, Dept. of Finance, 1991 WL 134450, at *1 (Del. June 20,
1991).

                                             5